In an action brought by plaintiff to foreclose certain tax liens against real property owned by defendant church, said defendant appeals from two orders, the first of which granted a motion by plaintiff for summary judgment in its favor, and the second of which denied said defendant’s motion to resettle the first order, to direct plaintiff’s attorney to accept service of an amended answer and for leave to reargue the motion for summary judgment. Orders affirmed, with one bill of $10 costs and disbursements. No opinion. Nolan, P. J., Carswell, Adel, Wenzel and Beldock", JJ., concur. [See post, pp. 983, 1036.]